By the Court. —
Lumpkin, O. J., delivering the opinion.
The enormity of the offence charged in the indictment should induce great caution lest our feelings should get the better of our judgment. And in a case like this, unless all the testimony within the power of the State to produce is forthcoming, the result must needs be unsatisfactory.
I will advert briefly to a few instances, or what may justly be considered omissions, in the evidence which might have been supplied. And the failure to do so, without imputing any design on the part of the State — for I take pleasure in saying that the character of the Attorney General for official rectitude places him far above any such imputation — still the proof is left incomplete, and the finding of the jury cannot be otherwise than unsatisfactory.
Was it customary with the prisoner to serve his family with a morning dram, or was this a solitary' instance? If the latter, it would serve to strengthen the probability of his guilt. Were the children as well as the wife generally included in the.treat? If not, the fact that they wrere on this occasion would suggest that it was intended as a blind to lull suspicion.
Again, Louisa Raines, the daughter^ testifies that her mother and father had lived disagreeably together for some time before h,er mother’s death, and that he once threw a smoothing iron at her; now, Mrs. Elizabeth Moye swears that Raines and his wife were separated at one time; but does not know how long before her death they came together again. From the testimony of Louisa it does not appear át what period this ill-feeling and ill-treatment were manifested. Was it before the separation? How long was it before the death? It would seem that on the morning of that sad occurrence no such feud existed or interfered with the family enjoyments. This same witness states that immediately after drinking the toddy, her mother asked her brother Thomas if what he drank was bitter ? How important that the son should have corroborated this statement, as not only confirmatory of the truth of the little girl’s evidence, but of the *578mother’s declaration, made at the tine, of the nature of the fluid she drank. It was disclosed in the discussion that Thornes was oldc” than Louisa.
"Wo cannot shut our eyes to the fact, that without the daughter's testimony the prosecution cannot be sustained; that Sira was only thirteen years old when this crime is alleged to-have been committed ; that she nev'-r saw her father ^'orn the death of her mother until confronted with Urn on the trial, and that during the long interval which intervened, she lived with her uncle, Richard Strange, making his house her home, and that between this maternal uncle and the prisoner there was no friendly intercourse and no visiting for years before the death of Mrs. Saines. I do not allude to these circumstances in order to impugn the testimony of the child, but as suggestive of the importance of supporting her whenever it could be done.
I approach now the medical view of the case. And what is the substance and strength of the opinions of the highly intelligent and respectable physicians who were examined on the trial ? “ That there was probably strychnia in the contents ox the stomach,” and that “ a neglect to carry the chemical examination further to the reproduction of strychnia in the ehrystalized state, prevents the witnesses from having the opinion that there was positively strychnia in the stomach,” “and why these tests 'were not adopted they hardly know.” And this is the whole case. Was I not warranted in assuming that without the evidence of the.daughter the prosecution must have failed? For it, will not be contended that a strong probability of guilt will satisfy the demands of the law. There must be certainty, beyond a reasonable doubt. And we cannot but fear tba'S injury may have resulted to the prisoner in consequence of the ombsion of the Court to charge the jury as to the effect of the neglect of the State, to apply other and conclusive tests to detect the existence of strychnia in the stomach of the deceased; not that we would hold that in all cases this is accessary. True, the discovery of poison by means of the chemical tests affords undoubtedly the clearest and most satisfactory evidence that can be ob*579tained, and therefore, should always be resorted to when practicable. Some, indeed, have gone' so far as to insist that no case of poisoning should be considered as proven unless the poison had been discovered by these tests. Such is not our position, nor do we indorse the principle contained in the verbal request to charge during the progress of the argument, to-wit, that the omissions of the State to produce this evidence is a circumstance to be most strongly weighed by the jury in favor of the innocence of the prisoner. But what we contend for is this: that when it is entirely in the power of the State, which has control of the whole subject, to apply these conclusive tests, the importance of which is known to the medical examiners, and it is not done, and no reason is assigned for the neglect, while other tests, which are less satisfactory, are applied, we hold that this is a circumstance which may be legitimately used by counsel before the jury, as calculated to raise a doubt, to the benefit of which the accused is entitled ■ a proposition which is not denied by the Attorney General, but which, owing to the controversy which sprung up upon this and kindred points, was overlooked by the jury, but which his Honor would have done well to have put fairly and fully to the jury in his concluding charge.
Upon the whole, when we learn from the bill of exceptions that owing to the excitement upon the public mind, more than one hundred jurors who wore impanelled were disqualified from serving, owing to bias and prejudice, or the formation and expression of opinion as to the guilt of the accused, we are inclined to think that a calm and dispassionate administration of criminal justice requires that this case be sent back for a re-hearing. True, a new trial will cause some delay. But what is this compared with the capital conviction of an innocent man? and the re-investigation will either lead to the acquittal of the defendant, or satisfy the most sceptical that he suffers justly the extreme penalty of the law.
I have carefully abstained from expressing any opinion upon what may be called the moral evidence in this case, such as the conduct of the prisoner during the illness of his wife, *580and the post mortem examination. These belong more properly to the jury. But two cases have occurred within my own knowledge, which, I must confess, have weighed heavily on my mind during this investigation. I knew a young man who married the wife of his choice, and never were nuptials more blessed. He rose one morning, and was in the act of dressing, conversing in the meantime gaily with his young bride; observing that she had ceased to reply to him, he looked round to her, still in bed, and to his dismay found her speechless and writhing in convulsions. She expired in a few moments. She had enjoyed uninterrupted health, and was eight months gone in pregnancy. The other case was that of Mrs. J., the mother of four children, and again in the family way. She was the pride of her own sex and the admiration of ours. A more perfect specimen of womanhood it has rarely been my privilege to look upon. After dining with her husband, he took a stroll to the post office, but was arrested by a message before he reached there, “ that his wife was dying of convulsions.” She lingered a few hours, and expired in great agony. As gun-shot wounds set at defiance all the laws of projectility, how frequently is medical skill, as well as medical opinion, baffled by similar occurrences. But I forbear.
Let the judgment be reversed.